SCHOONOVER, Chief Judge,
dissenting.
I respectfully dissent. I would affirm and hold that the trial court correctly followed our sister courts’ decisions in Osceola County v. Otte, 530 So.2d 478 (Fla. 5th DCA 1988), and Benitez v. State, 350 So.2d 1100 (Fla. 3d DCA 1977), cert. denied, 359 So.2d 1211 (Fla.1978).
At common law neither party could be charged with the costs of the other, and it was only by statute that such costs came to be allowed. But even then, both in England and in this country, costs were not chargeable to the sovereign or the state unless there was an express provision in the law to authorize such costs. Buckman v. Alexander, 24 Fla. 46, 3 So. 817 (Fla.1888).
Although the determination of which costs are taxable has been left to the courts, only those items reasonably within the scope of statutory authority are taxable. Doran v. State, 296 So.2d 86 (Fla. 2d DCA 1974). This court has held that we should be reluctant to read into the law a necessity for the imposition upon the public of staggering expenses which would be caused by requiring reimbursement of bail bond premiums incurred by those who are ultimately acquitted or discharged. Doran; see also Holton v. State, 311 So.2d 711 (Fla. 3d DCA 1975). I am also reluctant to read into the law a requirement that the public reimburse acquitted or discharged defendants for their investigative expenses and would not do so.
If the legislature in enacting section 939.06 intended to require that an acquitted or discharged defendant be reimbursed for the investigative costs incurred in defending charges brought against them, it could have easily expressed that intention. The legislature has specifically dealt with investigative expenses in many instances. See, e.g„ §§ 27.56(1)(a); 45.061(3)(a); 253.03(13); 373.129(6); 489.132(3) 631.54(5); 895.05(7); 895.07(8); 939.01(1), Fla.Stat. (1989).
*478Since the legislature did not expressly provide for these expenses in section 936.-06, we should not read this requirement into the law. Osceola County; Benitez.